     Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

ALLSTATE INDEMNITY COMPANY                    §                          PLAINTIFF
                                              §
                                              §
v.                                            §     Civil No. 1:18cv400-HSO-RPM
                                              §
                                              §
LASHONDA JOHNSON, et al.                      §                      DEFENDANTS


          MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF ALLSTATE INDEMNITY COMPANY’S MOTION [79]
      FOR DEFAULT JUDGMENT AND DECLARATORY JUDGMENT
                   AGAINST ALL DEFENDANTS

      BEFORE THE COURT is a Motion [79] for Default Judgment and

Declaratory Judgment Against All Defendants filed by Plaintiff Allstate Indemnity

Company on June 17, 2020.     No Defendant has responded to the Motion [79].

After consideration of the Motion, the record in this case, and relevant legal

authority, the Court finds that Allstate’s Motion [79] should be granted, and that a

declaratory judgment should be entered against all Defendants.

                                 I. BACKGROUND

A.    Facts

      Defendant Lashonda Johnson (“Johnson”) held an automobile insurance

policy (the “Policy”) with Plaintiff Allstate Indemnity Company (“Allstate”), which

included automobile liability insurance limits for bodily injury of $25,000.00 for

each person and $50,000.00 for each occurrence. See Declarations [1-1] at 7.     The

Policy provided that Allstate “will defend an insured person sued as a result of a
      Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 2 of 7




covered accident involving an insured auto.”       Policy [1-1] at 2 (emphasis in

original).

       In a separate action filed in state court, Defendants Rena Davis (“Rena”) and

Tridget Davis (“Tridget”) (collectively, “Davis Defendants”) claimed that they were

passengers in a car owned and operated by Johnson when a deer ran across the

road in front of the vehicle.   State Ct. Compl. [1-2] at 3.   According to the Davis

Defendants, Johnson lost control of the vehicle and struck a light pole, causing them

injuries. See id. The Davis Defendants filed a complaint seeking damages in the

Circuit Court of Leflore County, Mississippi, and asserting that Johnson’s

negligence caused the accident. See id. Rena sought damages in the state-court

action “in the amount of $50,000 or such other amount as may be shown to be

reasonably due herein based on the evidence presented at trial,” while Tridget

sought damages “in the amount of $200,000 or such other amount as may be shown

to be reasonably due herein based on the evidence presented at trial.” Id. at 5.

B.     Procedural History

       Allstate filed a Complaint for Declaratory Judgment [1] in this Court,

invoking diversity jurisdiction and naming Johnson and the Davises as Defendants.

Compl. [1] at 1.   The Complaint appears to advance a state-law claim for

declaratory judgment that there is no liability coverage under the Policy for the

Davis Defendants’ claims against Johnson, and that Allstate owes no duty to defend

Johnson in the state-court action. See id. at 6-7.     The Davis Defendants each filed




                                            2
      Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 3 of 7




an Answer [5], [11] through counsel, but Johnson has never appeared in this action.

On February 7, 2019, the Clerk made an Entry of Default [8] as to Johnson.

       On October 23, 2019, the Davis Defendants’ attorney moved to withdraw, see

Mot. [72], which the Magistrate Judge allowed as unopposed, see Nov. 19, 2019,

Text Order.   The Magistrate Judge granted the Davis Defendants until December

19, 2019, “to have new counsel enter an appearance on their behalf or to provide

written notice to the Court that they intend to represent themselves in this action.”

Id.   The docket reflects that, in contravention of the Magistrate Judge’s Order, the

Davis Defendants neither had new counsel appear, nor have they ever provided

written notice to the Court whether they intended to represent themselves.

       Before the Davis Defendants’ attorney withdrew from the case, he served

Allstate with their responses to Allstate’s written interrogatories; however, these

responses were not signed by the Davises, or nor were they answered under oath.

They had only been executed by counsel. See Resp. [77-1] at 1-20; Resp. [77-2] at 1-

18; Mot. [77] at 1; but see Fed. R. Civ. P. 33(b)(1)(A) (requiring that interrogatories

be answered “by the party to whom they are directed”); Fed. R. Civ. P. 33(b)(5) (“The

person who makes the answers [to interrogatories] must sign them, and the

attorney who objects must sign any objections.”).    On March 16, 2020, Allstate filed

a Motion [77] to Compel pursuant to Federal Rule of Civil Procedure 37, seeking an

Order compelling the Davis Defendants to respond to the interrogatories by signing

them and answering them under oath. See Mot. [77] at 2.         The Davis Defendants

did not respond to the Motion [77] to Compel, and the Magistrate Judge granted it



                                           3
     Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 4 of 7




on April 1, 2020. See Apr. 1, 2020, Text Order.      The Magistrate Judge ordered the

Davis Defendants “to provide sworn answers to Plaintiff's interrogatories, signed

under oath by the respective Defendants,” and to “serve their respective sworn,

signed answers no later than April 17, 2020,” along with a notice to the Clerk that

they had done so. Id.     To date, the Davis Defendants have never filed the

aforementioned notice or otherwise indicated that they have complied with the

Magistrate Judge’s Order.

       On June 17, 2020, Allstate filed a Motion [79] for Default Judgment and

Declaratory Judgment Against All Defendants.        Allstate seeks a default judgment

against Johnson for her failure to appear or respond to its Complaint, and against

the Davis Defendants as a sanction for willfully violating the Court’s Order

compelling discovery.    See Mot. [79] at 2-3.   The Davis Defendants were both

served with Allstate’s Motion [79], see id. at 8 (Certificate of Service), but to date

neither has responded to it.

                                   II.   DISCUSSION

A.     Allstate’s request for default judgment as to Johnson

       Upon Allstate’s request, the Clerk entered Johnson’s default because she had

failed to plead or otherwise defend. See Entry of Default [8] at 1; see also Fed. R.

Civ. P. 55(a).   Johnson has not appeared or asked the Court to set aside that

default, and Allstate now seeks a default judgment against Johnson. See Mot. [79]

at 2-3; see also Fed. R. Civ. P. 55(b)(2). The Court finds that Allstate’s request for




                                            4
      Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 5 of 7




default judgment against Johnson is well taken and should be granted under

Federal Rule of Civil Procedure 55(b)(2).

B.     Allstate’s request for default judgment as to the Davis Defendants

       The Davis Defendants have each filed an Answer in this case, but Allstate

seeks a default judgment against them pursuant to Federal Rule of Civil Procedure

37(b)(2) as a sanction for willfully violating the Court’s Order compelling discovery.

See Mot. [79] at 2-3.1   Allstate filed its Motion [79] for Default Judgment on June

17, 2020, and provided notice of its Motion to each Davis Defendant. See id. at 8;

see also Fed. R. Civ. P. 55(b)(2) (“If the party against whom a default judgment is

sought has appeared personally or by a representative, that party or its

representative must be served with written notice of the application at least 7 days

before the hearing.”).    Neither of the Davises has responded to the Motion [79], nor

have they filed anything of record since the Motion [79] was filed.

       Under Rule 37(b)(2), if a party fails to obey an order to provide discovery, “the

court where the action is pending may issue further just orders,” including

“rendering a default judgment against the disobedient party.” Fed. R. Civ. P.

37(b)(2)(A)(vi).   According to the United States Court of Appeals for the Fifth

Circuit, the Court may enter a default judgment as an appropriate sanction “when

the disobedient party has failed to comply with a court order because of willfulness,

bad faith, or other fault on its part, as opposed to its inability to comply with the



1 Allstate also cites Rule 37(e), see Mot. [79] at 3, but it does not appear to be applicable
here. Rule 37(e) relates to failure to preserve electronically stored information. See Fed.
R. Civ. P. 37(e).

                                              5
      Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 6 of 7




court’s order.”    Tech. Chem. Co. v. IG-LO Prod. Corp., 812 F.2d 222, 224 (5th Cir.

1987).

         In this case, the Davis Defendants failed to obey the Magistrate Judge’s April

1, 2020, Text Order to provide sworn answers to Allstate’s interrogatories by April

17, 2020, and failed to file a notice with the Clerk advising that they had done so.

See Apr. 1, 2020, Text Order. The Davis Defendants have not filed anything of

record since their attorney withdrew on November 19, 2019, and Allstate’s Motion

[79] represents that the Davis Defendants have never provided sworn answers to

interrogatories.    This case cannot proceed unless Allstate is permitted written

discovery, and the Davis Defendants have thwarted that effort.

         The Davis Defendants failed to obey the Court’s Order, see Apr. 1, 2020, Text

Order, have completely failed to participate in this litigation since their attorney

withdrew over a year ago, and have not complied with at least one other Court

Order, see Nov. 19, 2019, Text Order.     Every indication in the record is that the

Davises’ failure to comply with the Court’s Orders is due to willfulness, bad faith, or

other fault on their part, as opposed to an inability to comply. See Tech. Chem. Co.,

812 F.2d at 224.     Given the record in this case, the Court finds that a default

judgment should be entered against the Davis Defendants. See Fed. R. Civ. P.

37(b)(2)(A)(vi).

         Because the Court does not need to conduct an accounting, determine the

amount of damages, establish the truth of any allegation by evidence, or investigate

any other matter to enter or effectuate a judgment, it will grant Allstate’s Motion



                                            6
     Case 1:18-cv-00400-HSO-RPM Document 82 Filed 12/14/20 Page 7 of 7




[79] for Default Judgment without a hearing. See Fed. R. Civ. P. 55(b)(2); A.P.

Moller - Maersk A/S v. Safewater Lines (I) Pvt., Ltd., 784 F. App’x 221, 226 n.6 (5th

Cir. 2019).

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Motion [79]

for Default Judgment and Declaratory Judgment Against All Defendants filed by

Plaintiff Allstate Indemnity Company is GRANTED.        A separate Default

Judgment will be entered.

      SO ORDERED AND ADJUDGED, this the 14th day of December, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          7
